Citation Nr: 0118569	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-03 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The record reflects that 
service connection was previously denied for a skin disorder 
by a November 1983 rating decision, which the veteran did not 
appeal.  A rating decision issued in June 1994 found that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
skin disorder.  The veteran appealed this decision to the 
Board.  Service connection was subsequently granted for a 
skin disorder (identified as dermatitis secondary to 
dyshidrosis) by a January 1995 Hearing Officer's Decision and 
a February 1995 rating decision.  A noncompensable (zero 
percent) rating was assigned, effective July 7, 1992.  The 
veteran appealed this decision to the Board, contending that 
a higher rating was warranted.  The current 10 percent rating 
was assigned by a September 1999 Supplemental Statement of 
the Case, effective July 7, 1992.

As the 10 percent rating is less than the maximum available 
under the applicable diagnostic criteria and the veteran 
contends that his disability warrants a higher rating, the 
claim for the assignment of a higher rating remains in 
appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record also reflects that the veteran had perfected an 
appeal to the denial of his claim of entitlement to service 
connection for hearing loss, as well as his claim of 
entitlement to nonservice-connected pension benefits.  
However, nonservice-connected pension benefits were granted 
by a May 2000 rating decision, while service connection was 
granted for hearing loss by an August 2000 rating decision.  
In view of the foregoing, these issues has been resolved and 
are not on appeal before the Board.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.
2.  The veteran's service-connected skin disorder is 
manifested by intermittent, recurrent lesions and blisters on 
the hands and feet, intermittent itching, followed by 
circular peeling areas; however, the veteran's skin disorder 
is under relatively good control with medication and there is 
no evidence of constant exudation or itching, extensive 
lesions or marked disfigurement. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's skin disorder are not met.  38 U.S.C.A. §1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 
7806 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The RO has evaluated the veteran's skin disorder pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806, which provides 
criteria for the evaluation of eczema.  Under this Code, a 
condition manifest by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area is rated as 10 
percent disabling.  A 30 percent rating is assigned with 
constant exudation or itching, extensive lesions or marked 
disfigurement.  With ulceration or extensive exfoliation or 
crusting, and systemic nervous manifestations or exceptional 
repugnance a 50 percent rating is assigned.
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

VA has a duty to assist the veteran in developing facts 
pertinent to his claim, and to notify him of the evidence 
necessary to complete an application for benefits.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board notes that the RO did not 
have the benefit of the explicit provisions of the VCAA when 
it adjudicated the case below.  Nevertheless, the Board finds 
that VA's duties have been fulfilled in the instant case.  
Here, the RO accorded the veteran several examinations in 
relation to this claim, and he has not indicated that the 
disability has increased in severity since the last 
examination.  The RO also advised the veteran of the evidence 
necessary to substantiate his claim, including the applicable 
criteria for a higher disability rating.  Further, the 
veteran has not identified any pertinent evidence that is not 
of record.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
and that no additional assistance to the veteran is required 
based on the facts of the instant case.

Background.  The veteran's service medical records reflect 
that he was treated for skin problems involving his hands on 
various occasions during active service.  However, his skin 
was clinically evaluated as normal on his August 1974 
expiration of term of service examination.  

A September 1983 VA medical examination noted, in part, that 
both hands showed no active skin lesions.

A July 1992 statement from a VA physician noted that the 
veteran had been seen and treated at the dermatology clinics 
for severe dermatitis probably secondary to dyshidrotic 
eczema.  The physician also noted that the veteran's 
treatment consisted of topical steroids and moisturizer.  
Further, the physician stated that the most important factor 
was avoiding excessive hand washing, and avoiding contact 
with detergent, fragrances, chemicals, etc.  Also, the 
veteran had to wear double gloves to protect his hands; a 
cotton glove on the inside, and latex or plastic gloves on 
the outside.  Two color photographs of the veteran's hands 
(palms, fingers) are attached to the VA physician's 
statement.

VA outpatient treatment records are on file which cover a 
period from 1984 to 1993.  However, these records do not 
appear to contain any pertinent findings regarding the 
veteran's skin disorder.

At a January 1994 VA medical examination, the veteran's 
complaints included itching and blisters on his hands and 
feet.  It was noted that he was being treated by VA for this 
condition, and that the medication that they gave him had 
cleared most of the dermatitis.  Examination of the skin 
revealed some sort of dermatitis, but the examiner stated 
that he could not determine what kind of dermatitis it might 
be as the veteran was under the care of a dermatologist and 
used two different moisturizing hand creams.  Further, the 
examiner stated that examination of the hands did not reveal 
much pathology.  Nevertheless, examination of the right thumb 
did show a very small edematous appearing area, as though 
there was some exudate under the skin forming.  The veteran 
reported that this itched a lot.  The examiner commented that 
because the medication had helped the veteran's condition so 
much, it was difficult to diagnose the skin problem.  Overall 
diagnoses included dermatitis, undifferentiated due to good 
medical control.

In September 1994, the veteran provided testimony at a 
personal hearing before personnel at the RO regarding, in 
part, his claim that new and material evidence had been 
presented to reopen his claim of service connection for a 
skin disorder.  He described his in-service skin problems, 
and the treatment he received therefor.  Additionally, he 
testified that he experienced very little trouble with his 
hands during the first 10 years after his discharge from 
service.  However, he did have to use lotions to keep his 
hands moist because they would dry up.  Further, he testified 
that he would develop dry, little bumps.  He indicated that, 
initially, they would not break out as much, but they then 
started really breaking out continuously.

The veteran underwent a VA medical examination in March 1996.  
He gave a history of intermittent eczematous lesions on his 
hands and fingers of about 20 years duration.  He reported 
that he had been given steroid cream to keep it under 
control, with good results.  Skin examination of the hands 
revealed some desquamation and eczema lesions on the sides of 
the fingers; no lesions were noted on the palm or dorsum of 
the hands.  Overall impressions included eczema of both 
hands.  

At a May 1998 VA general medical examination, the veteran 
reported, among other things, that since service he had had 
the appearance of painless blisters on the sides of the 
fingers and toes which break and take 2 or 3 weeks to heal.  
These were followed by circular peeling areas.  He reported 
that he had been given the diagnosis of eczema, and that he 
was on chronic use of steroid creams which were effective in 
significantly improving it.  Examination of the skin showed 
circular peeling areas in the lateral fingers, and less 
prominently on the toes.  The examiner's overall diagnoses 
included rash described as eczema and controlled on steroid 
cream which he was inclined to label as pompholyx, a form of 
dyshidrosis.  Further, the examiner commented that, in any 
event, this was a benign, chronic disorder that was usually 
handled by steroid creams, and both of them were often 
worsened by heat and sweating.
The veteran underwent another VA general medical examination 
in April 1999.  At this examination, the veteran reported 
that his skin disorder flared up weekly and had been 
associated with multiple blister lesions predominantly in the 
lateral part of the feet associated with pain at rest and 
standing, as well as stiffness, swelling and periods of 
redness.  Also, during the flare-up, there was a lack of 
endurance and he had difficulty with walking for long periods 
of time.  During the quiet period of this disorder, he could 
do his activities, however, flare-ups aggravated it again.  
Examination of the skin revealed evidence of dermatitis and 
blisters in the lateral side of both feet.  There were a few 
blisters at the time of the examination with chronic 
dermatitis.  Diagnosis following examination was dermatitis 
secondary to dyshidrosis of the bilateral feet and hands with 
flare-ups.  Further, the examiner commented that the veteran 
would experience blisters and skin lesions between the 
fingers, which the veteran would treat with cortisone during 
flare-ups.  The same skin lesions were present in the feet.  
It was noted that the veteran stated that his skin lesions 
flared-up weekly, and that he had difficulty in walking and 
standing when the lesions appeared on the feet.  He also 
reported that he experienced pain, swelling, and erythema 
when these were present.  Ranges of motion of the hands and 
feet were noted to be within normal limits on examination.  
Additionally, the examiner noted that there was evidence of 
dermatitis and blisters in the lateral sides of both feet.  
The examiner stated that dyshidrosis was a disorder of the 
sweat glands, and that the veteran's lesions tended to be 
recurrent vesicular eruptions on the skin.  The control of 
sweating or proper absorption of perspiration was noted to be 
of benefit.  Moreover, wearing of well-ventilated shoes and 
absorbent socks were noted to help control sweating.  Since 
there was a similarity of the skin structures of the hands 
and feet, the examiner opined that the dyshidrosis of the 
hands were most likely the same condition of the feet.  The 
examiner further opined that the veteran's wearing of closed 
shoes in service might have aggravated the dyshidrosis.

The Board also notes that the veteran indicated that he was 
in receipt of benefits from the Social Security 
Administration (SSA), and records were requested therefrom.  
However, in June 1999, the SSA responded that they had no 
disability claim under the veteran's social security number.

Analysis.  In the instant case, the Board finds that the 
medical evidence does not show that the veteran meets or 
nearly approximates the criteria necessary for a rating in 
excess of 10 percent for his skin disorder.

The Board acknowledges that the veteran's skin disorder is 
manifest by intermittent, recurrent lesions and blisters on 
the hands and feet, some itching thereof, followed by 
circular peeling areas.  However, the medical evidence, 
included the various VA medical examinations noted above, as 
well as the veteran's own statements, reflect that his skin 
problems are under good medical control.  Also, even though 
the veteran's skin lesions do result in itching, since the 
lesions occur at intermittent periods the Board finds that 
the veteran does not meet the criteria of constant itching 
necessary for the next higher rating.  Similarly, the medical 
evidence reflects that the veteran's lesions are small in 
size, and develop only on his hands and feet; the evidence 
does not support a finding of extensive (emphasis added) 
lesions.  On this latter point, the Board notes that the skin 
disorder arguably involves an extensive area, as it involves 
both feet and hands, albeit intermittently, but such is one 
of the criteria for the current 10 percent rating; the 
lesions themselves have not been shown to be extensive.  
Further, there is no medical evidence of constant exudation, 
constant itching, or marked disfigurement.  Accordingly, the 
Board concludes that the severity of the veteran's skin 
disorder is adequately reflected by the current 10 percent 
rating, and that he does not meet or nearly approximate the 
criteria for a higher rating under Diagnostic Code 7806.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's skin disorder met or nearly 
approximated the criteria necessary for a rating in excess of 
10 percent.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 10 percent for his skin 
disorder.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a skin disorder is denied.



		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

